 



EXHIBIT 10.H
AMENDMENT TO THE
EXECUTIVE AWARD PLAN OF SONAT INC.
     WHEREAS, El Paso Corporation (the “Company”) maintains the Executive Award
Plan of Sonat Inc., amended and restated effective as of December 1, 1995, as
amended (the “Plan”);
     WHEREAS, pursuant to Section 4.3 of the Plan, the Board of Directors or the
“Committee” (as defined in the Plan) may from time to time make such amendments
to the Plan or any grant as either of them may deem proper and in the best
interests of the Company;
     WHEREAS, the Company desires to clarify provisions of the Plan to reflect
the intent of the Board of Directors and the Compensation Committee with respect
to adjustments in the number of authorized shares under the Plan.
     NOW THEREFORE, the following amendment shall be made to the Plan:
     Section 4.2 shall be deleted in its entirety and replaced with the
following:
     “4.2 Adjustments for Changes in Capitalization
     In the event of a recapitalization, stock split, stock dividend, exchange
of shares, merger, reorganization, change in corporate structure or shares of
the Company or similar event, the Board of Directors or the Committee shall make
such adjustments, if any, as it determines are appropriate and equitable (i) in
the number and kind of shares authorized by the Plan (including any limitations
on individual awards), (ii) in the number, price or kind of shares covered by
awards and (iii) in any outstanding awards under the Plan. Any such adjustment
shall be final, binding and conclusive on all persons claiming any right or
interest under the Plan.”
     IN WITNESS WHEREOF, this amendment has been executed by the undersigned,
thereunto duly authorized, effective as of October 26, 2006.

                  EL PASO CORPORATION    
 
           
 
  By:   /s/ Susan B. Ortenstone    
 
                Susan B. Ortenstone         Its Senior Vice President, Human
Resources         and Administration    
 
           
Attest:
           
 
           
/s/ David L. Siddall
 
           
Corporate Secretary
           

